Citation Nr: 0528335	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the period from April 21, 1997, to January 11, 
1998, for frostbite of both feet.

3.  Entitlement to an initial evaluation in excess of 10 
percent from January 12, 1998, for frostbite of the left 
foot.  

4.  Entitlement to an initial evaluation in excess of 10 
percent from January 12, 1998, for frostbite of the right 
foot.  

5.  Entitlement to service connection for arthritis of 
multiple joints.

6.  Entitlement to service connection for a psychiatric 
disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from December 1950 to 
December 1954 and from February 1955 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1997 and October 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.


REMAND

The veteran is seeking a higher initial rating for headaches.  
He has not been examined since September 2000 - over 5 years 
ago.  A VA neurological evaluation is needed.

The rating criteria for evaluating cold exposure injuries 
changed on August 12, 1998.  The current rating criteria (DC 
7122) provide as follows:  arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) - 30 percent; arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) - 20 
percent; arthralgia or other pain, numbness, or cold 
sensitivity - 10 percent.  

Review of the evidence of record indicates that the veteran 
has reported complaints of pain, numbness, or cold 
sensitivity.  In order to receive a higher rating, one or 
more of the factors listed above has to be present.  One of 
these factors is x-ray abnormalities.  However, x-rays of the 
feet have not been conducted.  Prior to further evaluation of 
this matter, x-rays must be accomplished.  

In addition, it is noted that on VA cold injury examination 
in July 1998, the veteran was noted to have stasis changes 
from varicose venous problems.  An October 1997 rating 
decision awarded service connection and a noncompensable 
rating for bilateral varicose veins, effective from April 
1997.  The examiner must indicate whether the stasis changes 
and venous problems in the feet are related to the cold 
injury.  

The veteran's service medical records include numerous 
treatment reports which note orthopedic injuries, to include 
a left hand and wrist injury in June 1952, left knee injury 
in August 1961, a right ankle injury in October 1964, and a 
left wrist injury in August 1969.  A September 1966 report of 
medical examination indicates that the veteran had had right 
elbow pain since February 1966.  A November 1966 treatment 
note indicates that the veteran had swollen elbow, ankle, and 
wrist joints for the last two weeks.  There was no history of 
trauma.  A December 1966 treatment report indicates that he 
was being treated with colchicine for joint pain.  It is also 
noted that his uric acid was elevated.  In March 1967, he was 
seen for complaints of bilateral elbow pain, and was again 
given colchicine.  

A July 1970 report of medical history indicates that the 
veteran reported having swollen or painful joints, cramps in 
his legs, and nervous trouble.  The examiner indicated that 
the swollen or painful joints referred to arthritis of the 
right elbow and legs, for which he had treatment and there 
was no complication or sequelae.  Cramps in the legs also 
referred to arthritis.  The examiner also noted that the 
veteran had nervous trouble in 1952, with no complication or 
sequelae.  A July 1970 orthopedic evaluation indicates that 
the veteran had a history of pain of the right 4th finger.  
It is noted that he was being evaluated for arthritis of the 
right elbow and hand.  X-rays of both were normal.  The 
examiner felt that clinically these were normal 
manifestations of his age and he was suitable for retirement.  
Uric acid was within normal limits.  

The Board notes that x-ray findings in service were normal.  
However, it is also noted that x-rays of all painful joints 
were not accomplished in service.  Regardless, the record 
clearly establishes complaints of joint pain, and it appears 
that the veteran received treatment for gout in 1966 and 
1967.  Although the records dated in 1966 and 1967 do not 
indicate a diagnosis of gout, the veteran's separation 
examination indicates that the veteran had been treated for 
arthritis (type not specified).  Given these in-service 
complaints and findings, the Board finds that an examination 
should be conducted to determine the etiology of any form of 
arthritis the veteran has.    

As mentioned above, the veteran's separation examination 
report indicates that he reported having experienced nervous 
trouble during service.  An April 1992 private medical report 
indicates that he was undergoing a physical examination, and 
that the examiner noted that the veteran was nervous and 
fidgety.   The appellant stated that he had always been that 
way.  A July 1998 VA psychiatric examination indicates that 
the veteran appeared to suffer from mild functional 
impairment due to generalized anxiety disorder.  A September 
2000 VA examination report indicates that the veteran's 
entire Korea exposure appeared to have been the trauma 
leading to his chronic anxious state, which resembled post-
traumatic stress disorder.  Given the in-service and the 
post-service findings and complaints, the Board finds that 
additional VA examination should be conducted to determine 
the etiology of any psychiatric disorder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask the appellant to 
identify all post-service health care 
providers that have treated him for 
psychiatric disorders or arthritis.  The 
RO should also ask him to identify any 
health care providers that have treated 
him for frostbite of the feet since 1997.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be scheduled for a 
VA by a physician familiar with frostbite 
residuals to evaluate him for frostbite.  
All indicated tests and studies are to be 
performed.  Prior to each examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to state his medical specialty in the 
examination report.  In accordance with 
the latest AMIE worksheet for evaluating 
cold injuries, the physician is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the severity of the cold injury 
residuals.  This includes x-ray findings.  
Also, the examiner is to specifically 
state whether the stasis changes and 
venous problems are due to or the result 
of the in-service cold injury.  The 
examiner must provide a clear explanation 
for each finding and opinion expressed.  

3.  The veteran should be scheduled for a 
VA examination to determine the diagnosis 
and etiology of any form of arthritis.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the orthopedist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician.   The 
examiner is to state the diagnosis of all 
forms of arthritis, identify the joints 
involved, and with regard to each 
joint/form of arthritis, state whether it 
is at least as likely as not (50 percent 
probability or greater) that such 
arthritis was first shown in service, to 
a degree of 10 percent or more within one 
year after separation from service, or is 
otherwise related to service, including 
as a result of injury sustained in 
service.  The examiner must provide a 
clear explanation for each finding and 
opinion expressed.  The RO is to provide 
the examiner with the rating criteria for 
evaluating arthritis.  

4.  The veteran should be scheduled for a 
VA psychiatric examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
psychiatrist is to state the diagnosis, 
and state whether it is at least as 
likely as not (50 percent probability or 
greater) that such psychiatric disorder 
was first shown in service, to a degree 
of 10 percent or more within one year 
after separation from service, or is 
otherwise related to service.  The 
examiner must provide a clear explanation 
for each finding and opinion expressed.  
The RO is to provide the examiner with 
the rating criteria for evaluating 
psychiatric disorders.

5.  The veteran is to be afforded a VA 
neurological examination by a physician 
familiar with the treatment of migraine 
headaches.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner, and the physician should 
indicate his medical specialty.  The 
examiner should indicate if the headaches 
include characteristic prostrating 
attacks, and the frequency of the 
occurrences, and whether they are 
productive of severe economic 
inadaptability.  Reasons and bases for 
the opinion are to be included.

6.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


